The opinion of the Court was drawn up by
Appleton, J.
On the 23d of October, 1823, the plaintiff’s husband conveyed the premises in which dower is demanded, to Joab Harriman, by a deed to which she was not a party.
On the 19th January, 1827, Joab Harriman quitclaimed the same to James Harriman by deed having no covenants and closing in these words : — "So that neither I, the said Joab Harriman nor my heirs, or any other person or persons claiming from, or under me or them, or in the name, right or stead of me or them, shall or will, by any way or means, have, claim, or demand any right or title to the afore*538said premises, or their appurtenances', or any part or parcel thereof forever.”
From James Harriman the title passed through various mesne conveyances to the tenant.
Upon the case as thus presented, the plaintiff’s right to dower would seem to be unquestioned. The tenant claims to bar the plaintiff’s right to dower by reason of her release of the same to Joab Harriman, by deed dated April 2, 1838. But, long before this, the title to the premises in question had been conveyed to those under whom the tenants claim. The releasee had ceased to have any interest therein. A release of dower to a stranger constitutes no defence. Pixley v. Bennett, 11 Mass., 298: "In dower, the tenant pleads a release from the demandant to such an one, tenant in os-, sessione tenementor. jprcedict. existent., and because not said he was tenens liberi tenementi, it was holden no plea; and adjudged for the demandant; for a release of dower to a tenant •for years, or at will, can be no bar of dower, because she cannot demand it against them.” Cro. Jac., 151.
Neither is the demandant to be estopped by this conveyance. Estoppels, to be binding, must be reciprocal. As between the demandant and Joab Harriman, she would be estopped. But the release to Joab does not enure to his grantees, and, not enuring by estoppel to their benefit, they cannot set it up as a bar. It has been repeatedly settled, that a grantee is not estopped from setting up a subsequent title, by language such as is found in the deed of Joab to James Harriman. Nor do the subsequently acquired lights of Joab enure to the use of his grantee’. Pike v. Galvin, 29 Maine, 183. Case to stand for trial.
Ténney, C. J., Rice, Cutting, May and Goodenow, JJ., concurred.